         Case 1:21-cr-00127-PGG Document 25 Filed 07/02/21 Page 1 of 1




                                             July 2, 2021

BY ECF                                                      MEMEO ENDORSED:
Honorable Paul G. Gardephe                                  The oral argument scheduled for July 7,
United States District Judge                                2021 is adjourned to July 19, 2021 at
Southern District of New York                               12:00 p.m.
40 Foley Square
New York NY 10007


Re:    United States v. Andrew Lawrence
       21 Cr. 127 (PGG)
                                                             Dated: July 3, 2021
Dear Judge Gardephe,

        I write to request that Court adjourn the oral argument in the above-captioned case, which
is currently scheduled for Wednesday, July 7, 2021. See Dkt. No. 24. Due to another scheduling
conflict, I am unable to attend court in person on that date.

        I understand that the Court is available on July 19, and the government and my client are
as well. We therefore request the appearance be rescheduled for that date.

       The government, by Assistant United States Attorney Andrew Jones, consents to this
request. Given the nature of this application, the defense consents to an exclusion of time under
the Speedy Trial Act until the new date.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
212-417-8729
